Title: From Thomas Jefferson to Col. William Fleming, 9 June 1781
From: Jefferson, Thomas
To: Fleming, William


        
          Sir
          Monticello June 9. 1781.
        
        The alarm which took place on the day succeeding my exit from office prevented my depositing with you the public papers in my hands. I now transmit them by express. The labels on them were true formerly; but in preparing for flight I shoved in papers where I could.
        You will be pleased to recollect that the militia of several counties now with the Marquis are to leave him at the close of this month. It was the intention of the Executive to relieve them from the same counties. The counties I speak of are Frederic, Hampshire, Berkeley, Orange, Fauquier, Loudon and Spotsylvania.
        I am with great respect Sir Your most obedt. servt.,
        
          Th: Jefferson
        
      